Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1259
                      Lower Tribunal No. F17-14285
                          ________________


                         George M. Gonzalez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.

     George M. Gonzalez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.
      Appellant George M. Gonzalez appeals the trial court’s summary

denial of his motion for extension of time to file a motion for post-conviction

relief. We dismiss this appeal without prejudice to Appellant filing the

intended motion in the trial court within 30 days. See Manning v. State, 28

So. 3d 971, 973 (Fla. 2d DCA 2010) (“[W]e hold that when a motion for

extension to file a postconviction motion is denied, the defendant should not

appeal that order, but should instead file the intended motion as soon as

possible, alleging the grounds for the motion to the best of the defendant’s

ability and further alleging the reason why the motion is untimely. Thereafter,

the trial court is authorized and has discretion to dispose of the motion on

the issue of timeliness or on any other dispositive issue. Obviously, the trial

court cannot grant the motion in favor of the defendant unless it first

determines that the motion was timely or that its earlier motion denying the

extension warrants reconsideration. This court will review the denial of the

motion to extend time, if necessary, when reviewing the order disposing of

the postconviction motion.”).

      Dismissed without prejudice.




                                      2